


--------------------------------------------------------------------------------

AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT (“Amendment No. 3”), is entered
into as of November 24, 2015, by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and John Berger (the “Executive”).


WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of December 22, 2011, an Amendment No. 1 to Employment
Agreement dated as of December 22, 2014 and an Amendment No. 2 to Employment
Agreement dated as of March 1, 2015 (together, the “Employment Agreement”); and


WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 3 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.         Section 2(a) of the Employment Agreement shall be amended in its
entirety to read as follows:
(a) Duties. During the Employment Term and from and after November 24, 2015, the
Executive shall serve as the (i) Chairman and Chief Executive Officer of the
Company; and (ii) Chief Executive Officer of Third Point Reinsurance (USA) Ltd.
In his capacity as the Chairman and Chief Executive Officer of the Company and
the Chief Executive Officer of Third Point Reinsurance (USA) Ltd., the Executive
shall perform such duties, services, and responsibilities on behalf of the
Company and Third Point Reinsurance (USA) Ltd. consistent with such positions as
may be reasonably assigned to the Executive from time to time by the respective
Boards of Directors of such companies.
2.     The parties hereto agree that except as specifically set forth in this
Amendment No. 3, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.


[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 3 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
BBy: /s/ J. Robert Bredahl            
Name: J. Robert Bredahl
Title: President and Chief Operating Officer




BBy: /s/ Christopher S. Coleman        
Name: Christopher S. Coleman
Title: Chief Financial Officer

--------------------------------------------------------------------------------



EXECUTIVE
By: /s/ John R. Berger            
John R. Berger






 





